                                           Case 4:19-cv-06322-JST Document 94 Filed 04/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     JENNIFER TOM,                                       Case No. 19-cv-06322-JST (RMI)
                                   9                    Plaintiff,
                                                                                             ORDER
                                  10              v.
                                                                                             Re: Dkt. No. 93
                                  11     ANDREW SAUL,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court is a document filed by Plaintiff that is essentially a motion

                                  15   to compel discovery, but styled as a “Response” to a motion that was previously filed by Plaintiff

                                  16   herself and that has already been denied by the court. See Pl.’s Mot. (dkt. 93) at 6 (“There is a

                                  17   need for the court to step in because Plaintiff is unable to get Defendant to act in good faith and

                                  18   provide Plaintiff with all her webTA records as agreed to in ECF 83.”). As an attachment to her

                                  19   latest filing, Plaintiff has included certain correspondence from Defendant’s counsel stating in

                                  20   pertinent part that the items which Plaintiff contends were missing from the document production

                                  21   have now been gathered and uploaded to a location where Plaintiff can access them. See id. at 20.

                                  22          In a recently filed order, dated April 15, 2021, the undersigned directed Plaintiff to

                                  23   familiarize herself with the procedure for presenting discovery disputes by way of jointly-filed

                                  24   letter briefs, as set forth in ¶13 of the undersigned’s General Standing Order; furthermore, the

                                  25   undersigned admonished Plaintiff to view the court as a last resort for resolving discovery

                                  26   disputes, not a first resort. See Order (dkt. 90) at 1-2. Accordingly, because Plaintiff’s recently-

                                  27   filed “Response” (dkt. 93) is in fact yet another improperly filed (and likely unnecessary) motion

                                  28   to compel, the motion is DENIED, and Plaintiff is once again directed to read and comply with
                                           Case 4:19-cv-06322-JST Document 94 Filed 04/21/21 Page 2 of 2




                                   1   the directions set forth in the court’s previous order (dkt. 90).

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 21, 2021

                                   4

                                   5
                                                                                                      ROBERT M. ILLMAN
                                   6                                                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          2
